In re Leige, Gary; Leige, Vanessa; Leige, Devin; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish *976of Orleans, Civil District Court, Div. F , No. 90-1650; to the Court of Appeal, Fourth Circuit, No. 92CW-0671.
Granted. That portion of the trial court's judgment denying plaintiffs’ motion for a jury trial and granting defendant’s motion to strike plaintiffs’ demand for a jury trial is reversed. Plaintiffs have not designated their claim as an admiralty or general maritime law claim and are therefore entitled to a trial by jury. See Parker v. Rowan Cos., No. 91-CC-1271 (La. Dec. 2, 1991), rev’d on reh’g, 599 So.2d 296 (La. May 26, 1992).